department of the treasury 2uiv internal_revenue_service washington d c jan tax_exempt_and_government_entities_division se tier ra ti uniform issue list legend taxpayer a ira b company c amount dear - this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated august and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from an individual_retirement_account ira b maintained with financial_institution c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that her failure to accomplish a rollover within the taxpayer a 60-day period prescribed by sec_408 of the code was due to incorrect advice and assistance concerning self-directed iras given by the attorney who established company c taxpayer a maintained ira b an individual_retirement_annuity under sec_408 of the code in november of taxpayer a met the attorney who established company c a privately held limited_liability_company llc taxpayer a’s intention was to keep amount that the attorney assured taxpayer a that purchasing a share of company c could be an appropriate investment for her ira and soon after this meeting taxpayer a in an ira taxpayer a represent sec_2uivisu3s attended a seminar on self directed iras taxpayer a represents that the seminar confirmed that using ira assets to purchase an interest in company c would comply with the code without directly consulting any professionals concerning the investment in the privately held llc on date taxpayer a withdrew amount from ira b and purchased a share in company c on date the accountant for company c notified taxpayer a that he believed that her investment in company c as constituted did not qualify as a self-directed_ira upon further review taxpayer a discovered that she needed a separate ira that would permit self-directed investments taxpayer a argues that she relied on the professionals she consulted and did not understand the need for a separate ira trustee from the llc trustee none of the legal and financial professionals taxpayer a consulted admitted any wrongdoing with respect to the advice and information taxpayer a received based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount from ira b with the stated intent to purchase a share of company e in a self-directed_ira however taxpayer a did not understand the self-directed_ira requirements and invested amount ira asset in a non- the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to timely rollover amount the information presented indicates that the failure to rollover amount into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a in this instance taxpayer a has not under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b and thus amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied 2uiv1503 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
